Upon consideration of the Petition for Reinstatement to the Maryland Bar filed by Petitioner, Rolando Vincente Lee, and **715the response of Bar Counsel filed in the above entitled case, it is this 28th day of July, 2017
ORDERED, by the Court of Appeals of Maryland, that the Petition for Reinstatement of Rolando Vincente Lee be, and it is hereby, granted, and it is further
ORDERED, that the Clerk of the Court shall replace the name of Rolando Vincente Lee upon the register of attorneys entitled to practice in this Court and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.